By the Court.
The court rightly instructed the jury that there is no presumption either way as to the truthfulness of a defendant’s testimony, and that his testimony was to be considered and weighed by them, taking all the circumstances of the case and all the other evidence into consideration, and giving such weight to-the testimony as in their judgment it ought to have.
The St. of 1866, c. 260, which enables a person on trial for an alleged crime to be a competent witness at his own request, but not otherwise, expresses no such presumption, and, considering his interest in the result of the trial, it is not a presumption arising out of his relation to the case or any other appreciable cause, go as to be properly stated as a rule of law.

Exceptions overruled.